     Case 3:21-cv-00867-L Document 1 Filed 04/15/21                Page 1 of 36 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  CHRISTINA C. SEIDNER, JARED MACKRORY,
  Individually, and as representatives of a Class of
  Participants and Beneficiaries of the Kimberly-Clark
  Corporation 401(k) & Profit Sharing Plan,

                   Plaintiffs,

           v.
                                                         CASE NO. 3:21-cv-867
  KIMBERLY-CLARK CORPORATION,

           and

  BOARD OF DIRECTORS OF
                                                         CLASS ACTION COMPLAINT
  KIMBERLY-CLARK CORPORATION,
                                                         FOR CLAIMS UNDER
                                                         29 U.S.C. § 1132(a)(2)
           and

  BENEFITS ADMINISTRATION COMMITTEE
  OF KIMBERLY-CLARK CORPORATION,

           and

  JOHN DOES 1-30

                  Defendants.



                                              COMPLAINT

        COMES NOW Plaintiffs, Christina C. Seidner and Jared Mackrory, individually and as

representatives of a Class of Participants and Beneficiaries on behalf of the Kimberly Clark

Corporation 401(k) and Profit Sharing Plan (the “Plan”), by their counsel, WALCHESKE & LUZI,

LLC and KENDALL LAW GROUP, PLLC, and for a claim against Defendants, alleges and asserts

to the best of their knowledge, information and belief, formed after an inquiry reasonable under the

circumstances, the following:


                                                 1
      Case 3:21-cv-00867-L Document 1 Filed 04/15/21                Page 2 of 36 PageID 2



                                        INTRODUCTION

        1.       The essential remedial purpose of the Employee Retirement Income Security Act

(“ERISA”) is “to protect the beneficiaries of private pension plans.” Nachwalter v. Christie, 805

F.2d 956, 962 (11th Cir. 1986).

        2.       The law is settled that ERISA fiduciaries have a duty to evaluate fees and expenses

when selecting service providers and investments as well as a continuing duty to monitor fees and

expenses of selected service providers and investments and remove imprudent ones. Tibble v.

Edison Int’l, 135 S. Ct. 1823, 1828 (2015); 29 U.S.C. §1104(a)(1)(A) (fiduciary duty includes

“defraying reasonable expenses of administering the Plan”). It is for good reason that ERISA

requires fiduciaries to be cost-conscious:

        Expenses, such as management or administrative fees, can sometimes significantly
        reduce the value of an account in a defined-contribution Plan.” Tibble, 135 S. Ct.
        at 1826, by decreasing its immediate value, and by depriving the participant of the
        prospective value of funds that would have continued to grow if not taken out in
        fees.

        Sweda v. Univ. of Pa., 923 F.3d 320, 328 (3d Cir. 2019).

        3.       Defendants, Kimberly-Clark Corporation (“Kimberly Clark”), the Board of

Directors of the Kimberly-Clark Corporation (“Board Defendants”), the Benefits Administration

Committee of the Kimberly Clark Corporation (“Committee Defendants”), and John Does 1-30

(collectively, “Defendants”), are ERISA fiduciaries as they exercises discretionary authority or

discretionary control over the 401(k) defined contribution pension plan – known as the Kimberly-

Clark Corporation 401(k) and Profit Sharing Plan (“The Plan”) – that it sponsors and provides to

its employees.

        4.       Plaintiffs allege that during the putative Class Period (April 15, 2015 through the

date of judgment), Defendants, as fiduciaries of the Plan, as that term is defined under ERISA, 29



                                                  2
      Case 3:21-cv-00867-L Document 1 Filed 04/15/21                  Page 3 of 36 PageID 3



U.S.C. §1002(21)(A), breached the duties they owed to the Plan, to Plaintiffs, and to the other

Participants of the Plan by authorizing the Plan to pay unreasonably high fees for retirement plan

services (“RPS”).

        5.      These objectively unreasonable RPS fees cannot be justified. Defendants’ failures

breached the fiduciary duties they owed to Plaintiffs, Plan Participants, and beneficiaries. Prudent

fiduciaries of 401(k) Plans continuously monitor fees against applicable benchmarks and peer

groups to identify objectively unreasonable and unjustifiable fees. Defendants did not engage in a

prudent decision-making process, as there is no other explanation for why the Plan paid these

objectively unreasonable fees for RPS.

        6.      To remedy, Plaintiffs bring this action on behalf of the Plan under 29 U.S.C.

§1132(a)(2) to enforce Defendants’ liability under 29 U.S.C. §1109(a) to make good to the Plan all

losses resulting from their breaches of fiduciary duty.

                                  JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction in this ERISA matter under 28 U.S.C.

§1331 and pursuant to 29 U.S.C. §1332(e)(1), which provides for federal jurisdiction of actions

brought under Title I of ERISA, 29 U.S.C. §1001 et seq.

        8.      This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and have significant contacts with this District, and because

ERISA provides for nationwide service of process.

        9.      Venue is appropriate in this District within the meaning of 29 U.S.C. §1132(e)(2)

because some or all of the violations of ERISA occurred in this District and Defendants reside and

may be found in this District. Venue is also proper in this District pursuant to 28 U.S.C. §1391




                                                   3
      Case 3:21-cv-00867-L Document 1 Filed 04/15/21                  Page 4 of 36 PageID 4



because Defendants do business in this District and a substantial part of the events or omissions

giving rise to the claims asserted herein occurred within the District.

        10.     In conformity with 29 U.S.C. §1132(h), Plaintiffs served the Complaint by certified

mail on the Secretary of Labor and the Secretary of the Treasury.

                                              PARTIES

        11.     Plaintiff, Christina Seidner, is a resident of the State of Wisconsin and currently

resides in Appleton, Wisconsin, and during the Class Period, is a Participant in the Plan under 29

U.S.C. § 1002(7).

        12.     Plaintiff Seidner worked as a Senior Brand Manager. She was hired April 9, 2013,

and worked at the Kimberly-Clark facility in Neenah, Wisconsin.

        13.     Plaintiff’s employment with Kimberly-Clark ended on March 30, 2021.

        14.     Plaintiff, Jared Mackrory, is a resident of the State of Colorado and currently resides

in Broomfield, Colorado, and during the Class Period, is a Participant in the Plan under 29 U.S.C.

§ 1002(7).

        15.     Plaintiff Mackrory worked as a Director of Shopping Marketing. He was hired July

12, 2010, and worked at the Kimberly-Clark facility in Neenah, Wisconsin.

        16.     Plaintiff’s employment with Kimberly-Clark ended on June 19, 2019.

        17.     Plaintiffs have Article III standing to bring this action on behalf of the Plan because

they suffered actual injuries to their Plan accounts in which they are still Participants, those injuries

are fairly traceable to Defendants’ unlawful conduct, and the harm is likely to be redressed by a

favorable judgment.

        18.     It is well settled, moreover, that recovery may be had for the Class Period before

Plaintiffs personally suffered injury, as that turns on ERISA §502(a)(2) on which their claim rests.



                                                   4
     Case 3:21-cv-00867-L Document 1 Filed 04/15/21                Page 5 of 36 PageID 5



This claim is brought in a representative capacity on behalf of the Plan as a whole and remedies

under ERISA § 409 protect the entire Plan. Courts have recognized that plaintiffs with Article III

standing, like Plaintiffs, may proceed under ERISA §502(a)(2) on behalf of the Plan and all

Participants in the Plan. Plaintiffs may seek relief under ERISA §502(a)(2) that sweeps beyond

their own injury and beyond any given investment they have held as Participants in the Plan.

       19.     The named Plaintiffs and all Participants in the Plan suffered ongoing financial

harm as a result of Defendants’ continued imprudent and unreasonable fee decisions made with

regard to the Plan.

       20.     The named Plaintiffs and all Participants in the Plan did not have knowledge of all

material facts (including, among other things, the RPS fees and total cost comparisons to similarly-

sized Plans) necessary to understand that Defendants breached their fiduciary duties and engaged

in other unlawful conduct in violation of ERISA until shortly before this suit was filed.

       21.     The named Plaintiffs and all Participants in the Plan, having never managed a large

401(k) Plan such as the Plan, lacked actual knowledge of reasonable fee levels and prudent

alternatives available to such Plans. Further, Plaintiffs did not have actual knowledge of the

specifics of Defendants’ decision-making processes with respect to the Plan (including

Defendants’ processes for selecting and monitoring the Plan’s Retirement Plan Service Providers

(“RPSP”) because this information is solely within the possession of Defendants prior to

discovery. For purposes of this Complaint, Plaintiffs have drawn reasonable inferences regarding

these processes based upon (among other things) the facts set forth below.

       22.     Kimberly-Clark Corporation is a company with its principal headquarters located

at 351 Phelps Drive, Irving, TX 75038-6507. In this Complaint, “Kimberly-Clark” refers to the




                                                 5
     Case 3:21-cv-00867-L Document 1 Filed 04/15/21                Page 6 of 36 PageID 6



named defendant and all parent, subsidiary, related, predecessor, and successor entities to which

these allegations pertain.

       23.     Kimberly-Clark sells products, including Adult Care, Baby and Child Care, Family

Care, and Feminine Care products. Brands include Depend, Huggies, Kleenex, Cottonelle, Scott,

and Kotex.

       24.     Kimberly-Clark acted through its officers, including the Board Defendants, and

their members (John Does 1-10), to perform Plan-related fiduciary functions in the course and

scope of their business. Kimberly-Clark appointed other Plan fiduciaries, and accordingly had a

concomitant fiduciary duty to monitor and supervise those appointees. For these reasons,

Kimberly-Clark, and its Board, are fiduciaries of the Plan, within the meaning of 29 U.S.C. §

1002(21)(A).

       25.     The Benefits Administration Committee of the Kimberly Clark Corporation

(“Committee Defendants”) is the Plan Administrator of the Kimberly-Clark Corporation 401(k)

and Profit Sharing Plan and located at P.O. Box 59051, Knoxville, TN 37950-9051.

       26.     As the Plan Administrator, the Benefits Administration Committee is a fiduciary

with day-to-day administration and operation of the Plan under 29 U.S.C. § 1002(21)(A). It has

authority and responsibility for the control, management, and administration of the Plan in accord

with 29 U.S.C. § 1102(a). The Benefits Administration Committee has exclusive responsibility

and complete discretionary authority to control the operation, management, and administration of

the Plan, with all powers necessary to properly carry out such responsibilities.

       27.     The Benefits Administration Committee, as well as individuals who carry out Plan

functions (John Does 11-20), are collectively referred to herein as the “Committee Defendants.”




                                                 6
     Case 3:21-cv-00867-L Document 1 Filed 04/15/21                Page 7 of 36 PageID 7



       28.     To the extent that there are additional officers and employees of Kimberly-Clark

who are/were fiduciaries of the Plan during the Class Period, or other individuals who were hired

as investment managers for the Plan during the Class Period, the identities of whom are currently

unknown to Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek

leave to join them to the instant action. Thus, without limitation, unknown “John Doe” Defendants

21-30 include, but are not limited to, Kimberly-Clark officers and employees who are/were

fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A),

during the Class Period.

       29.     The Plan is a “defined contribution” pension Plan under 29 U.S.C. §1102(2)(A) and

1002(34), meaning that Kimberly-Clark’s contribution to the payment of Plan costs is guaranteed

but the pension benefits are not. In a defined contribution Plan, the value of participants’

investments is “determined by the market performance of employee and employer contributions,

less expenses.” Tibble, 135 S. Ct.at 1826. Thus, the employer has no incentive to keep costs low

or to closely monitor the Plan to ensure every investment remains prudent, because all risks related

to high fees and poorly performing investments are borne by the participants.

       30.     The Plan currently has about $4,000,000,000 in assets entrusted to the care of the

Plan’s fiduciaries. The Plan had substantial bargaining power regarding the fees and expenses that

were charged against participants’ investments. Defendants, however, did not sufficiently attempt

to reduce the Plan’s expenses or exercise appropriate judgment to monitor each investment option

to ensure it was a prudent choice.

       31.     With 16,792 participants in the year 2019, the Plan had more participants than

99.91% of the defined contribution Plans in the United States that filed 5500 forms for the 2019

Plan year. Similarly, with $3,994,082,000 in assets in the year 2019, the Plan had more assets than



                                                 7
      Case 3:21-cv-00867-L Document 1 Filed 04/15/21                   Page 8 of 36 PageID 8



99.96% of the defined contribution Plans in the United States that filed 5500 forms for the 2019

Plan year.

                               ERISA’S FIDUCIARY STANDARDS

        32.     ERISA imposes strict fiduciary standards of loyalty and prudence on Defendants

as a Plan fiduciaries. 29 U.S.C. §1104(a)(1) provides in relevant part:

        [A] fiduciary shall discharge his duties with respect to a Plan solely in the interest
        of the participants and beneficiaries and –

                (A) for the exclusive purpose of:

        (i) providing benefits to participants and their beneficiaries; and
        (ii) defraying reasonable expenses of administering the Plan; [and]

        (B) with the care, skill, prudence, and diligence under the circumstances then
        prevailing that a prudent man acting in a like capacity and familiar with such
        matters would use in the conduct of an enterprise of like character and with like
        aims.

        33.     With certain exceptions, 29 U.S.C. §1103(c)(1) provides in relevant part:

        [T]he assets of a Plan shall never inure to the benefit of any employer and shall be
        held for the exclusive purposes of providing benefits to participants in the Plan and
        their beneficiaries and defraying reasonable expenses of administering the Plan.

        34.     29 U.S.C. §1109 provides in relevant part:

        Any person who is a fiduciary with respect to a Plan who breaches any of the
        responsibilities, obligations, or duties imposed upon fiduciaries by this subchapter
        shall be personally liable to make good to such Plan any losses to the Plan resulting
        from each such breach, and to restore to such Plan any profits of such fiduciary
        which have been made through use of assets of the Plan by the fiduciary, and shall
        be subject to such other equitable or remedial relief as the court may deem
        appropriate, including removal of such fiduciary.

        35.     Under ERISA, fiduciaries that exercise any authority or control over Plan assets,

including the selection of Plan investments and service providers, must act prudently and for the

exclusive benefit of participants in the Plan, and not for the benefit of third parties including service

providers to the Plan such as retirement plan service providers and those who provide investment

                                                    8
     Case 3:21-cv-00867-L Document 1 Filed 04/15/21                Page 9 of 36 PageID 9



products. Fiduciaries must ensure that the amount of fees paid to those service providers is no more

than reasonable. DOL Adv. Op. 97-15A; DOL Adv. Op. 97-16A; see also 29 U.S.C. §1103(c)(1)

(Plan assets “shall be held for the exclusive purposes of providing benefits to participants in the

Plan and their beneficiaries and defraying reasonable expenses of administering the Plan”).

        36.     “[T]he duty to conduct an independent investigation into the merits of a particular

investment” is “the most basic of ERISA’s investment fiduciary duties.” In re Unisys Savings Plan

Litig., 74 F.3d 420, 435 (3d Cir. 1996); Katsaros v. Cody, 744 F.2d 270, 279 (2nd Cir. 1984)

(fiduciaries must use “the appropriate methods to investigate the merits” of Plan investments).

Fiduciaries must “initially determine, and continue to monitor, the prudence of each investment

option available to Plan Participants.” DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir.

2007) (emphasis original); 29 C.F.R. §2550.404a-1; DOL Adv. Opinion 98-04A; DOL Adv.

Opinion 88-16A. Thus, a defined contribution Plan fiduciary cannot “insulate itself from liability

by the simple expedient of including a very large number of investment alternatives in its portfolio

and then shifting to the participants the responsibility for choosing among them.” Hecker v. Deere

& Co., 569 F.3d 708, 711 (7th Cir. 2009). Fiduciaries have “a continuing duty to monitor

investments and remove imprudent ones[.]” Tibble, 135 S. Ct. at 1828-29.

        37.     “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act §7.

        38.     29 U.S.C. §1132(a)(2) authorizes Plan Participants to bring a civil action for

appropriate relief under 29 U.S.C. §1109.

                           DEFINED CONTRIBUTION INDUSTRY

        39.     Over the past three decades, defined contribution plans have become the most



                                                 9
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                 Page 10 of 36 PageID 10



common employer-sponsored retirement plan. A defined contribution plan allows employees to

make pre-tax elective deferrals through payroll deductions to an individual account under a plan.

Among many options, employers may make contributions on behalf of all employees and/or make

matching contributions based on the employees’ elective deferrals. Employees with money in a

plan are referred to as “Participants.”

Retirement Plan Services

        40.     Defined Contribution plan fiduciaries virtually always hire service providers to

deliver a retirement plan benefit to their employees. There is a large group of national retirement

plan services providers (“RPSP”), commonly and generically referred to as “recordkeepers,” that

have developed bundled service offerings that can meet all the needs of virtually all retirement

plans. In some cases, these RPSP have developed all the capabilities “in-house,” while in other

cases, the RPSP outsource some of the required services to other service providers.

        41.     These RPSP deliver all the essential recordkeeping and related administrative

(“RK&A”) services through standard bundled offerings.

        42.     There are two types of essential RK&A services provided by all RPSP. For large

plans with substantial bargaining power (like the Plan), the first type, “Bundled RK&A,” is

provided as part of a “bundled” fee for a buffet style level of service (meaning that the services are

provided in retirement industry parlance on an “all-you-can-eat” basis). The Bundled RK&A

services include, but are not limited to, the following standard services:

              a. Recordkeeping;
              b. Transaction Processing (which includes the technology to process purchases and
                 sales of participants’ assets as well as providing the participants the access to
                 investment options selected by the plan sponsor);
              c. Administrative Services related to converting a plan from one RPSP to another
                 RPSP;



                                                  10
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                Page 11 of 36 PageID 11



              d. Participant communications (including employee meetings, call centers/phone
                 support, voice response systems, web account access, and the preparation of other
                 communications to participants, e.g., Summary Plan descriptions and other
                 participant materials);
              e. Maintenance of an employer stock fund (if needed);
              f. Plan Document Services which include updates to standard plan documents to
                 ensure compliance with new regulatory and legal requirements;
              g. Plan consulting services including assistance in selecting the investments offered
                 to participants;
              h. Accounting and audit services including the preparation of annual reports, e.g.,
                 Form 5500 (not including the separate fee charged by an independent third-party
                 auditor);
              i. Compliance support which would include, e.g., assistance interpreting plan
                 provisions and ensuring the operation of the plan is in compliance with legal
                 requirements and the provisions of the plan (which would not include separate
                 legal services provided by a third-party law firm); and
              j. Compliance testing to ensure the plan complies with Internal Revenue
                 nondiscrimination rules.

        43.     The second type of essential RK&A services, hereafter referred to as “Ad Hoc

RK&A” services, provided by all RPSP, often have separate, additional fees based on the conduct

of individual participants and the usage of the service by individual participants (usage fees). The

rationale is, for example, that one participant who does not take out a loan should not pay fees to

cover the costs of other participants who choose to take a loan. These “Ad Hoc RK&A” services

typically include, but are not limited to, the following:

              a. Loan Processing;
              b. Brokerage services / account maintenance (if offered by the plan);
              c. Distribution services; and
              d. Processing of Qualified Domestic Relations Orders.


        44.     For large plans with greater than 10,000 participants, any minor variations in the

way that these two types of essential RK&A services, as well as any other RK&A services included

in the bundled offering of RK&A services, are delivered has no material impact on the fees charged



                                                  11
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                Page 12 of 36 PageID 12



by RPSP. That fact is confirmed by the practice of all RPSP quoting fees for the Bundled RK&A

services on a per participant basis without regard for any individual differences in services

requested -- which are treated by the RPSP as immaterial because they are, in fact, inconsequential

from a cost perspective to the delivery of the Bundled RK&A services.

        45.     The combination of Bundled RK&A Services and Ad Hoc RK&A services can be

referred to as retirement plan services (“RPS”). The vast majority of fees earned by RPSP through

providing RPS typically come from the bundled fee for providing the Bundled RK&A services as

opposed to the Ad Hoc RK&A services. The Plan had a standard package of RPS, i.e., Bundled

RK&A Services and Ad Hoc RK&A services as described above

        46.     RPSP offer the same bundles and combinations of services as their competitors. As

a result, the market for defined contribution retirement plan services has become increasingly price

competitive, particularly for large plans that, like the Plan, have a sizable number of participants

and a large amount of assets.

        47.     Over the past twenty years, the fees that RPSP have been willing to accept for

providing retirement plan services has significantly decreased. RPSP are willing (or competitively

required) to accept a lower and more competitive fee as a result of, among other things, the

competitive pressures created by greater information becoming available to plan fiduciaries and the

reduction in opaque fee structures.

        48.     By the start of and during the entire Class Period, the level of fees that RPSP have

been willing to accept for providing RPS has stabilized, and has not materially changed for large

plans, including the Plan. In other words, reasonable RPS fees paid in 2018 are representative of

the reasonable fees for RPS during the entire Class Period (meaning from 2015 to the present).

        49.     The underlying cost to a RPSP of providing the RPS to a defined contribution plan



                                                 12
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                  Page 13 of 36 PageID 13



is primarily dependent on the number of participant accounts in the Plan rather than the amount of

assets in the Plan.

         50.     The incremental cost for a RPSP to provide RPS for a participant’s account does

not materially differ from one participant to another and is not dependent on the balance of the

participant’s account.

         51.     RSPS for relatively larger defined contribution plans, like the Plan, experience

certain efficiencies of scale that lead to a reduction in the per-participant cost as the number of

participants increase because the marginal cost of adding an additional participant to a

recordkeeping platform is relatively low.

         52.     Therefore, while the total cost to an RPSP to deliver RPS increases as more

participants join the Plan, the cost per participant to deliver the RPS decreases.

         53.     Since at least the early 2000s, plan fiduciaries and their consultants and advisors

have been aware of this cost structure dynamic for RPSP.

         54.     Since at least the early 2000s, Defendants should have been aware of this cost

structure dynamic for RPSP.

         55.     Sponsors of defined contribution plans contract for RPS separately from any

contracts related to the provision of investment management services to plan participants.

         56.     The investment options selected by plan fiduciaries often have a portion of the total

expense ratio allocated to the provision of RPS performed by the RPSP on behalf of the investment

manager.

         57.     As a result, RPSP often make separate contractual arrangements with mutual fund

providers. For example, RPSP often collect a portion of the total expense ratio fee of the mutual

fund in exchange for providing services that would otherwise have to be provided by the mutual



                                                  13
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                 Page 14 of 36 PageID 14



fund. These fees are known as “revenue sharing.”

        58.      For example, if a mutual fund has a total expense ratio fee of 0.75%, the mutual

fund provider may agree to pay the RPSP 0.25% of the 0.75% total expense ratio fee that is paid by

the investor in that mutual fund (in this context the Plan Participant). That 0.25% portion of the

0.75% total expense ratio fee is known as the “revenue sharing.”

        59.      In the context of defined contribution plans, the amount of revenue sharing is

deemed to be the amount of revenue paid by participants that is allocable to RPS. The difference

between the total expense ratio and the revenue sharing is known as the “Net Investment Expense

to Retirement Plans.”

        60.      In the context of defined contribution plans, when a Plan adopts prudent and best

practices, the Net Investment Expense to Retirement Plans is the actual amount a Plan Participant

pays for the investment management services provided by a portfolio manager.

        61.      RPSP typically collect their fees through direct payments from the Plan or through

indirect compensation such as revenue sharing, or some combination of both.

        62.      Regardless of the pricing structure that the plan fiduciary negotiates with any

service provider, the amount of compensation paid to service providers, including the RPSP, must

be reasonable.

        63.      As a result, plan fiduciaries must understand the total dollar amounts paid to their

service providers, including the RPSP, and be able to determine whether the compensation is

reasonable by understanding what the market is for the RPS received by the Plan.

        64.      Because RPS fees are actually paid in dollars and because of the cost dynamic, the

fees paid for RPS are evaluated and compared on a dollar per participant basis.

        65.      It is well known among retirement Plan consultants and advisors (who often act as



                                                  14
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                   Page 15 of 36 PageID 15



co-fiduciaries to the Plan Fiduciaries) that, all else being equal, a Plan with more participants can

and will receive a lower effective per participant RPS fee when evaluated on a per participant basis.

        66.     During the Class Period, Defendants knew and/or were aware that a Plan with more

participants can and will receive a lower effective per participant RPS fee when evaluated on a per

participant basis.

        67.     During the Class Period, Defendants knew and/or were aware that the Plan should

have received a lower effective per participant RPS fee when evaluated on a per participant basis.

                                                 THE PLAN

        66.     Started on January 1, 2010, the Plan now has over 16,000 participants and assets of

approximately $4,000,000,000. More specifically, at the end of 2019, the Plan had approximately

16,792 participants and approximately $3,994,082,000 in assets.

        67.     At all relevant times, the Plan’s fees were excessive when compared with other

comparable 401(k) Plans offered by other sponsors that had similar numbers of plan participants,

and similar amounts of money under management. The fees were also excessive relative to the RPS

services received. These excessive fees led to lower net returns than participants in comparable

401(k) Plans enjoyed.

        68.     During the Class Period, Defendants breached their duties owed to the Plan, to

Plaintiffs and all other Plan Participants, by: (1) by failing to monitor the RPS fees paid by the Plan

to ensure that they were reasonable and, as a result, authorizing the plan to pay objectively

unreasonable and excessive RPS fees, relative to the RPS services received; and (2) by failing to

adequately disclose fees associated with the Plan to Participants.




                                                  15
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                 Page 16 of 36 PageID 16



        69.     Defendants’ mismanagement of the Plan, to the detriment of Plaintiffs, Plan

Participants, and beneficiaries, breached the fiduciary duties of prudence and loyalty in violation of

29 U.S.C. §1104.

                       STANDARD OF CARE FOR PRUDENT FIDUCIARIES
                             SELECTING & MONITORING RPSP

        70.     A Plan Fiduciary is required to fully understand all sources of revenue received by

all service providers, including its RPSP. It must regularly monitor that revenue to ensure that the

compensation received is, and remains, reasonable for the services provided.

        71.     Prudent Plan Fiduciaries ensure they are paying only reasonable fees for RPS by

soliciting competitive bids from other service providers to perform the same services currently

being provided to the Plan. This is not a difficult or complex process and is performed regularly by

prudent Plan Fiduciaries. Plan Fiduciaries need only request a bid from salespeople at other service

providers. For Plans with as many participants as Defendants’ Plan, some RPSP would require only

the number of participants while others might require only the number of participants and the

amount of the assets to provide a quote.

        72.     Prudent Plan Fiduciaries have all of this information readily available and can

easily receive a quote from other RPSP to determine if the current level of RPS fees is reasonable.

        73.     Having received bids, the prudent Plan Fiduciary can negotiate with its current

provider for a lower fee and/or move to a new provider to provide the same (or better) services for

a competitive reasonable fee if necessary.

        74.     Prudent plan Fiduciaries follow this same process to monitor the fees of retirement

plan advisors and/or consultants as well as any other covered service providers.

        75.     After the revenue requirement is negotiated, the plan Fiduciary determines how to

pay the negotiated RPS fee. The employer/Plan Sponsor can pay the recordkeeping fee on behalf

                                                  16
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                  Page 17 of 36 PageID 17



of participants, which is the most beneficial to plan Participants. If the employer were paying the

fee, the employer would have an interest in negotiating the lowest fee a suitable RPSP would accept.

Usually, however, the employer decides to have the Plan (Plan Participants) pay the RPS fee

instead. If the RPS fee is paid by Plan Participants, the Plan Fiduciary can allocate the negotiated

fee among participant accounts on a per capita or pro-rata basis.

        76.     In other words, if the Plan negotiates a per participant revenue threshold of $30.00

for the Bundled RK&A, the Plan does not need to require that each participant pay $30.00. Rather,

the Plan Fiduciary could determine that an asset-based fee is more appropriate for Plan Participants

and allocate the Bundled RK&A fee pro rata to participants. For example, a 15,000 participant Plan

with a $30.00 revenue threshold would pay $450,000 for RPS. If the Plan had $3,000,000,000 in

assets, then the $450,000 would work out to 1.5 basis points. Accordingly, the Plan Fiduciary could

allocate the $450,000 to Plan Participants by requiring that each participant pay 1.5 basis points.

        77.     In an asset-based pricing structure, the amount of compensation received by the

service provider is based on a percentage of the total assets in the Plan. This structure creates

situations in which the RPS do not change but, because of market appreciation and contributions to

the Plan, the revenue received by the RPSP increases. This structure was historically preferred by

RPSP because it allowed them to obtain an increase in revenue without having to ask the client to

pay a higher fee.

        78.     Regardless of the pricing structure, the Plan Fiduciary must ensure that the fees

paid to service providers for RPS are reasonable.

        79.     All of these standards were accepted and understood by prudent Plan Fiduciaries,

including Defendants, at all times during the Class Period.

        80.     For example, fiduciary best practices based on DOL guidelines, case law, and



                                                 17
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                     Page 18 of 36 PageID 18



marketplace experience are as follows:

                    1. Price administrative fees on a per-participant basis.
                    2. Benchmark and negotiate recordkeeping and investment fees separately.
                 3. Benchmark and negotiate investment fees regularly, considering both fund
        vehicle and asset size.
                    4. Benchmark and negotiate recordkeeping and trustee fees at least every other
        year.
                    ....
                    7. Review services annually to identify opportunities to reduce administrative
                1
        costs.

        81.         Instead of using only one RPSP, Defendants cobbled together services from many

providers, which often leads to a duplication of services and higher fees with no additional benefit

to Plan Participants.

        82.         Prudent fiduciaries implement three related processes to prudently manage and

control a Plan’s recordkeeping [RPS] costs. Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014)

(holding that fiduciaries of a 401(k) Plan “breach[] their fiduciary duties” when they “fail[] to

monitor and control recordkeeping fees” incurred by the Plan); George v. Kraft Foods Glob., Inc.,

641 F.3d 786, 800 (7th Cir. 2011) (explaining that defined contribution Plan Fiduciaries have a

“duty to ensure that [the recordkeeper’s] fees [are] reasonable”).

        83.         First, a Plan Fiduciary must pay close attention to the recordkeeping fees being paid

by the Plan. A hypothetical prudent Fiduciary tracks the RPSP’s expenses by demanding documents

that summarize and contextualize the RPSP’s compensation, such as fee transparencies, fee

analyses, fee summaries, relationship pricing analyses, cost-competitiveness analyses, and multi-

practice and standalone pricing reports.



1
 “Fiduciary Best Practices,” DC Fee Management — Mitigating Fiduciary Risk and Maximizing Plan Performance,
Mercer Investment Consulting (2013).

                                                     18
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                 Page 19 of 36 PageID 19



        84.     Second, to make an informed evaluation as to whether a RPSP or other service

provider is receiving no more than a reasonable fee for the services provided to a Plan, a prudent

hypothetical Fiduciary must identify all fees, including direct compensation and revenue sharing

being paid to the Plan’s RPSP. To the extent that a Plan’s investments pay asset-based revenue

sharing to the RPSP, prudent fiduciaries monitor the amount of the payments to ensure that the

RPSP’s total compensation from all sources does not exceed reasonable levels, and require that any

revenue sharing payments that exceed a reasonable level be returned to the Plan and its Participants.

        85.     Third, a hypothetical plan Fiduciary must remain informed about overall trends in

the marketplace regarding the fees being paid by other Plans, as well as the RPS rates that are

available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the Plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace.

        86.     That said, by merely soliciting bids from other RPSP, a prudent Plan Fiduciary can

quickly and easily gain an understanding of the current market for similar RPS services and have

an idea of a starting point for negotiation. Accordingly, the only way to determine the true market

price at a given time is to obtain competitive bids through some process. See George v. Kraft Foods

Global, Inc., 641 F.3d 786, 800 (7th Cir. 2011) (failure to solicit bids, and higher-than-market

recordkeeping fees, supported triable fiduciary breach claim).

        87.     Furthermore, a prudent fiduciary understands that paying reasonable RPS fees does

not require changing RPSP. On the contrary, prudent plans continually monitor their current RPS

fees. If the fees charged by the incumbent RPSP are higher than the bids solicited from competitors

than the prudent Plan Fiduciary negotiates with its current provider to ensure that the fees are




                                                 19
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                   Page 20 of 36 PageID 20



reasonable. In virtually all cases, the incumbent RPSP will reduce its fees to match the bids of the

competitors.

        88.     If, however, the incumbent RPSP unreasonably refuses to reduce the fees, then the

prudent Plan Fiduciary moves to a new RPSP that can provide the materially the same level and

quality of services at a reasonable fee.

        89.     Switching to a new provider that charges a reasonable fee is not a difficult process

and it indisputably benefits participants. More than 30,000 plan fiduciaries switch RPSP every

year. All RPSP have dedicated teams to assist plan fiduciaries through the process. There are no

additional transition/conversion fees charged by the new provider for large plans such as the Plan.

        90.     Finally, prudent plan fiduciaries recognize that any difficulty or inconvenience to

the plan sponsor in the context of switching to a new RPSP is not an appropriate consideration for

a plan fiduciary acting for the exclusive interest of plan participants.

          THE PLAN’S FIDUCIARIES DID NOT EFFECTIVELY MONITOR RPS FEES
          AND, AS A RESULT, THE PLAN PAID UNREASONABLE RPS FEES

        91.     A Plan Fiduciary must continuously monitor its RPS fees by regularly soliciting

competitive bids to ensure fees paid to covered service providers (such as RPSP) are reasonable.

        92.     During the Class Period, Defendants knew or should have known that they must

regularly monitor the Plan’s RPS fees paid to RPSP, including but not limited to its primary RPSP:

Hewitt Associates, Alight Financial Solutions, and Fidelity.

        93.     During the Class Period, Defendants failed to regularly monitor the Plan’s RPS fees

paid to covered service providers, including but not limited to: Hewitt Associates, Hewitt Financial

Services, Alight Financial Solutions, Fidelity, Northern Trust Corporation, Pershing LLC, Prism

Design, Inc., Simply Connect Consulting, LLC, Revolution Productions LLC, and Printedge,

among others.

                                                   20
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21               Page 21 of 36 PageID 21



        94.     During the Class Period, Defendants knew or should have known that they must

regularly solicit quotes and/or competitive bids from covered service providers, including but not

limited to its primary RPSP, to avoid paying objectively unreasonable fees for RPS services.

        95.     During the Class Period, Defendants failed to regularly solicit quotes and/or

competitive bids from covered service providers, including but not limited to, its primary RPSP to

avoid paying unreasonable fees for RPS services.

        96.     During the Class Period, Defendants knew or should have known that it was in the

best interests of the Plan’s Participants to ensure that the Plan paid no more than a competitive

reasonable fee for RPS.

        97.     During the Class Period, and unlike a hypothetical prudent Fiduciary, Defendants

failed to ensure that the Plan paid no more than a competitive reasonable fee for RPS.

        98.     During the Class Period, and unlike a hypothetical prudent Fiduciary, Defendants

did not have a process in place to ensure that the Plan paid no more than a competitive reasonable

fee for RPS. Alternatively, to the extent there was a process in place that was followed by

Defendants, it was done so ineffectively given the objectively unreasonable fees paid for RPS.

        99.     During the Class Period, and unlike a hypothetical prudent Fiduciary, Defendants

did not engage in any objectively reasonable and/or prudent efforts to ensure that the Plan paid no

more than a competitive reasonable fee for RPS.

        100.    During the Class Period and because Defendants failed to regularly monitor the

Plan’s RPS fees paid to covered service providers, including but not limited to its primary RPSP,

the Plan’s RPS fees were significantly higher than they would have been had Defendants engaged

in a prudent process.

        101.    During the Class Period and because Defendants did not regularly solicit quotes



                                                21
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                 Page 22 of 36 PageID 22



and/or competitive bids from covered service providers, including but not limited to its primary

RPSP, before and/or when paying fees for RPS, the Plan’s RPS fees were significantly higher than

they would have been had Defendants engaged in these processes. Alternatively, to the extent there

was a process in place that was followed by Defendants, it was done so ineffectively given the

objectively unreasonable fees paid for RPS.

        102.    During the Class Period and because Defendants did not engage in any objectively

reasonable and/or prudent efforts when paying fees for RPS to covered service providers, including

but not limited to its primary RPSP, the Plan’s RPS service fees were significantly higher than they

would have been had Defendants engaged in these efforts.

        103.    Regardless of whether the RPS are provided by a few vendors or multiple vendors,

Plan Fiduciaries are required to ensure that only reasonable fees are paid by the plan. All else being

equal, Plan Fiduciaries may not choose to provide the same bundle of services to their participants

under a more expensive service provider arrangement or structure.

        104.    The Plan’s Participant Fee Notice (Section 404a-5 Notice) describes a standard

bundle of RPS that could have easily been provided by several other quality RPSP. There is nothing

contained in the Notice that describes any services that would warrant fees in excess of the fees that

other RPSP would provide to the Plan for materially identical services.

        105.    An analysis of the Plan’s 5500 forms, however, reveals an inexplicable combination

of duplicative service providers receiving excessive and unreasonable fees while Plan Participants

did not receive any extra value to warrant the excessive and unreasonable fees.

        106.    For example, the Chart below shows all the covered service providers receiving

compensation from the Plan from 2015-2019 based on the Plan’s 5500 filings. The chart illustrates

that the Plan paid over 26 million in Direct Compensation during that 5-year period.



                                                  22
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                Page 23 of 36 PageID 23




        107.      An evaluation and analysis of the 2018 5500 filings of plans with similar numbers

of participants enables a determination of a reasonable fee that could have been obtained by a

prudent plan fiduciary for a materially similar bundle of services from other quality RPSP.

        108.      To ensure that it is reasonable to draw inferences that the Plan Fiduciaries were

imprudent, a conservative methodology was employed in evaluating the RPS fees paid by the Plan

whereas the methodology used for comparable plans would tend to overstate their fees in relation

to the fees paid by the Plan.

        109.      From the years 2015 through 2019 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the table below shows the actual year-end participants and annual RPS fees illustrating that

the Plan had on average 17,377 participants and paid an average effective annual RPS fee of at

least approximately $1,360,044, which equates to an average of at least approximately $78 per

participant. These are the minimum amounts that could have been paid.

                            Retirement Plan Services (RPS) Fees
                                  2015       2016        2017        2018       2019      Average
  Participants                    17,886     17,922     17,345    16,940   16,792    17,377
  Est. RPS Fees                 $2,008,806 $1,843,669 $1,253,085 $974,485 $720,175 $1,360,044


                                                 23
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21              Page 24 of 36 PageID 24



  Est. RPS Per Participant     $112        $103         $72         $58       $43         $78


          110.   From the years 2015 through 2019 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the table below illustrates the annual RPS fees paid by other comparable Plans of similar

sizes with similar amounts of money under management, receiving a similar level and quality of

services, compared to the average annual RPS Fees paid by the Plan (as identified in the table

above).




                                               24
   Case 3:21-cv-00867-L Document 1 Filed 04/15/21               Page 25 of 36 PageID 25




       111.   From the years 2015 through 2019 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the graph below illustrates the annual RPS fees paid by other comparable Plans of similar


                                               25
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                Page 26 of 36 PageID 26



sizes with similar amounts of money under management, receiving a similar level and quality of

services, compared to the average annual RPS Fees paid by the Plan (as identified in the table

above), with the white data points representing RPS fees that RPS providers offered to (and were

accepted by) comparable Plans.




        112.    From the years 2015 to 2019 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the table and graph above illustrates that the Plan paid an effective average annual RPS fee

of at least $78 per participant for RPS services.

        113.    From the years 2015 through 2019 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the table and graph above illustrate that a hypothetical prudent plan Fiduciary would have

paid on average an effective annual RPS fee of around $30 per participant, if not lower.




                                                    26
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                 Page 27 of 36 PageID 27



        114.    From the years 2015 through 2019 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, and as also compared to other Plans of similar sizes with similar amounts of money under

management, with similar level and quality of services, had Defendants been acting in the exclusive

best interest of the Plan’s Participants, the Plan actually would have paid significantly less than an

average of approximately $1,360,044 per year in RPS fees, which equated to an effective average

of approximately $78 per participant per year.

        115.    From the years 2015 through 2019 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, and as also compared to other Plans of similar sizes with similar amounts of money under

management, with similar level and quality of services, had Defendants been acting in the best

interests of the Plan’s Participants, the Plan actually would have paid on average a reasonable

effective annual market rate for RPS services of approximately $521,310, per year in RPS fees,

which equates to approximately $30 per participant per year. During the entirety of the Class Period,

a hypothetical prudent plan Fiduciary would not agree to pay more than double what they could

otherwise pay for RPS services.

        116.    From the years 2015 through 2019 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the Plan additionally cost its Participants on average approximately $838,734 per year in

RPS fees, which equates to on average approximately $48 per participant per year.

        117.    From the years 2015 to 2019, and because Defendants did not act in the best

interests of the Plan’s Participants, and as compared to other Plans of similar sizes with similar

amounts of money under management, the Plan actually cost its Participants a total minimum



                                                  27
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                  Page 28 of 36 PageID 28



amount of approximately $4,193,670 in unreasonable and excessive RPS fees.

        118.    From the years 2015 to 2019 based upon the best publicly available information,

which was equally or even more easily available to Defendants during the Class Period, because

Defendants did not act in the best interests of the Plan’s Participants, and as compared to other Plans

of similar sizes with similar amounts of money under management, the Plan actually cost its

Participants (when accounting for compounding percentages) a total, cumulative amount in excess

of $6,273,391 in RPS fees.

        119.    During the entirety of the Class Period, and unlike a hypothetical prudent Fiduciary,

Defendants did not regularly and/or reasonably assess the Plan’s RPS fees it paid to their primary

RPSP (Hewitt Associates, Alight Financial Solutions, and Fidelity).

        120.    During the entirety of the Class Period, and unlike a hypothetical prudent Fiduciary,

Defendants did not engage in any regular and/or reasonable examination and competitive

comparison of the RPS fees it paid to their RPSP vis-à-vis the fees that other RPSP would charge

for the same level and quality of services.

        121.    During the entirety of the Class Period, Defendants knew or had knowledge that it

must engage in regular and/or reasonable examination and competitive comparison of the Plan’s

RPS fees it paid to its RPSP, but Defendants simply failed to do so.

        122.    During the entirety of the Class Period and had Defendants engaged in any regular

and/or reasonable examination and competitive comparison of the RPS fees it paid to their RPSP,

it would have realized and understood that the Plan was compensating its RPSP unreasonably and

inappropriately for its size and scale, passing these objectively unreasonable and excessive fee

burdens to Plaintiffs and the Plan Participants. The fees were also excessive relative to the RPS

services received, which were essentially across all RPSP.



                                                  28
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                 Page 29 of 36 PageID 29



        123.    The RSP fees charged to the Plan by its primary RPSP were excessive relative to

the level and quality of the RPS received by the Plan. Other RPSP would have, and did, accept

lower fees for the exact same bundle of retirement plan services at the same level and quality of

services.

        124.    The Plan’s fees were therefore not justified by the services provided when

considering the “plan as a whole,” Renfro v. Unisys Corp., 671 F.3d 314, 327 (3d Cir. 2011), and

there were “hypothetical lower-cost covered service provider[s that] would have performed at the

level necessary to serve the best interests of the” Plan’s Participants. Divane v. Northwestern Univ.,

953 F.3d 980, 991 (7th Cir. 2020).

        125.    During the entirety of the Class Period and by failing to recognize that the Plan and

its Participants were being charged much higher RPS fees than they should have been and/or by

failing to take effective remedial actions as described herein, Defendants breached their fiduciary

duties to Plaintiffs and the Plan Participants.

                                CLASS ACTION ALLEGATIONS

        126.    29 U.S.C. §1132(a)(2) authorizes any participant or beneficiary of the Plan to bring

an action individually on behalf of the Plan to enforce a breaching fiduciary’s liability to the Plan

under 29 U.S.C. §1109(a).

        127.    In acting in this representative capacity, Plaintiffs seek to certify this action as a

Class Action on behalf of all participants and beneficiaries of the Plan. Plaintiffs seek to certify,

and to be appointed as representatives of, the following Class:

                All participants and beneficiaries of the Kimberly-Clark
                Corporation 401(k) and Profit Sharing Plan (excluding the
                Defendants or any participant/beneficiary who is a fiduciary to the
                Plan) beginning six years before the commencement of this action
                and running through the date of judgment.



                                                  29
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                 Page 30 of 36 PageID 30



        128.    The Class includes more than 16,000 members and is so large that joinder of all its

members is impracticable, pursuant to Federal Rule of Civil Procedure 23(a)(1).

        129.    There are questions of law and fact common to this Class pursuant to Federal Rule

of Civil Procedure 23(a)(2), because Defendants owed fiduciary duties to the Plan and took the

actions and omissions alleged as the Plan and not as to any individual participant. Common

questions of law and fact include but are not limited to the following:

        •       Whether Defendants are fiduciaries liable for the remedies provided by 29
                U.S.C. § 1109(a);

        •       Whether Defendants breached their fiduciary duties to the Plan;

        •       What are the losses to the Plan resulting from each breach of fiduciary duty;
                and

        •       What Plan-wide equitable and other relief the Court should impose in light
                of Defendants’ breach of duty.

        130.    Plaintiffs’ claims are typical of the claims of the Class pursuant to Federal Rule of

Civil Procedure 23(a)(3), because Plaintiffs were participants during the time period at issue and

all participants in the Plan were harmed by Defendants’ misconduct.

        131.    Plaintiffs will adequately represent the Class pursuant to Federal Rule of Civil

Procedure 23(a)(4), because they are participants in the Plan during the Class period, have no

interest that conflicts with the Class, are committed to the vigorous representation of the Class, and

have engaged experienced and competent lawyers to represent the Class.

        132.    Certification is appropriate under Federal Rule of Civil Procedure 23(b)(1), because

prosecution of separate actions for these breaches of fiduciary duties by individual participants and

beneficiaries would create the risk of (1) inconsistent or varying adjudications that would establish

incompatible standards of conduct for Defendant concerning its discharge of fiduciary duties to the

Plan and personal liability to the Plan under 29 U.S.C. § 1109(a), and (2) adjudications by individual

                                                  30
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                  Page 31 of 36 PageID 31



participants and beneficiaries regarding these breaches of fiduciary duties and remedies for the Plan

would, as a practical matter, be dispositive of the interests of the participants and beneficiaries who

are not parties to the adjudication, or would substantially impair those participants’ and

beneficiaries’ ability to protect their interests.

         133.    Certification is also appropriate under Federal Rule of Civil Procedure 23(b)(2)

because Defendants have acted or refused to act on grounds that apply generally to the Class, so

that final injunctive relief or corresponding declaratory relief is appropriate respecting the class as

a whole.

         134.    Plaintiffs’ attorneys are experienced in complex ERISA and class litigation and will

adequately represent the Class.

         135.    The claims brought by the Plaintiffs arise from fiduciary breaches as to the Plan in

its entirety and do not involve mismanagement of individual accounts. The claims asserted on

behalf of the Plans in this case fall outside the scope of any exhaustion language in individual

participants’ Plans. Exhaustion is intended to serve as an administrative procedure for participants

and beneficiaries whose claims have been denied and not where a participant or beneficiary brings

suit on behalf of a Plan for breaches of fiduciary duty.

         136.    Under ERISA, an individual “participant” or “beneficiary” are distinct from an

ERISA Plan. A participant’s obligation – such as a requirement to exhaust administrative remedies

– does not, by itself, bind the Plan.

         137.    Moreover, any administrative appeal would be futile because the entity hearing the

appeal (the Plan Administrator) is the same Plan Administrator that made the decisions that are at

issue in this lawsuit. Policy supporting exhaustion of administrative remedies in certain

circumstances – that the Court should review and where appropriate defer to a Plan administrator’s



                                                     31
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                   Page 32 of 36 PageID 32



decision – does not exist here because courts will not defer to Plan administrator’s legal analysis

and interpretation.

                                  FIRST CLAIM FOR RELIEF
             Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
      (Plaintiffs, on behalf of themselves and Class, against All Defendants – RPS Fees)

        138.    Plaintiffs restate the above allegations as if fully set forth herein.

        139.    Defendants are fiduciaries of the Plan under 29 U.S.C. §§1002(21) and/or

1102(a)(1).

        140.    29 U.S.C. §1104 imposes fiduciary duties of prudence and loyalty upon Defendants

in their administration of the Plan.

        141.    Defendants, as fiduciaries of the Plan, are responsible for selecting a single RPSP

or a group of service providers that charge reasonable RPS fees.

        142.    During the Class Period, Defendants had a fiduciary duty to do all of the following:

ensure that the Plan’s RPS fees were reasonable; manage the assets of the Plan for the sole and

exclusive benefit of Plan Participants and beneficiaries; defray reasonable expenses of

administering the Plan; and act with the care, skill, diligence, and prudence required by ERISA.

        143.    During the Class Period, Defendants breached their fiduciary duties of prudence

and loyalty to Plan Participants, including Plaintiffs, by failing to: ensure that the Plan’s RPS fees

were reasonable, manage the assets of the Plan for the sole and exclusive benefit of Plan Participants

and beneficiaries, defray reasonable expenses of administering the Plan, and act with the care, skill,

diligence, and prudence required by ERISA.

        144.    During the Class Period, Defendants further had a continuing duty to regularly

monitor and evaluate the Plan’s RPSP to make sure they were providing the contracted services at




                                                   32
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                   Page 33 of 36 PageID 33



reasonable costs, given the highly competitive market surrounding retirement plan services and the

significant bargaining power the Plan had to negotiate the best fees.

        145.    During the Class Period, Defendants breached their duty to Plan Participants,

including Plaintiffs, by failing to employ a prudent and loyal process and by failing to critically or

objectively evaluate the cost and performance of the Plan’s RPSP in comparison to other options.

        146.    Through these actions and omissions, Defendants breached their fiduciary duties of

prudence and loyalty with respect to the Plan in violation 29 U.S.C. §1104(a)(1)(A).

        147.    Defendants’ failure to discharge their duties with respect to the Plan with the care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting

in a like capacity and familiar with such matters would have used in the conduct of an enterprise of

like character and with like aims, breaching its duties under 29 U.S.C. §1104(a)(1)(B).

        148.    As a result of Defendants’ breach of fiduciary duty of prudence and loyalty with

respect to the Plan, the Plaintiffs and Plan Participants suffered objectively unreasonable and

unnecessary monetary losses.

        149.    Defendants are liable under 29 U.S.C. §§1109(a) and 1132(a)(2) to make good to

the Plan the losses resulting from the breaches, to restore to the Plan any profits defendants made

through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches of

fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable relief

pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2).

                                SECOND CLAIM FOR RELIEF
        Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
      (Plaintiffs, on behalf of themselves and Class, against Kimberly-Clark and Board
                                    Defendants – RPS Fees)

        150.    Plaintiffs restate the above allegations as if fully set forth herein.




                                                   33
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                  Page 34 of 36 PageID 34



         151.    Defendants had the authority to appoint and remove members or individuals

responsible for Plan RPS fees and knew or should have known that these fiduciaries had critical

responsibilities for the Plan.

         152.    In light of this authority, Defendants had a duty to monitor those individuals

responsible for Plan RPS fees to ensure that they were adequately performing their fiduciary

obligations, and to take prompt and effective action to protect the Plan in the event that these

individuals were not fulfilling those duties.

         153.    Defendants had a duty to ensure that the individuals responsible for Plan

administration possessed the needed qualifications and experience to carry out their duties (or use

qualified advisors and service providers to fulfill their duties); had adequate financial resources and

information; maintained adequate records of the information on which they based their decisions

and analysis with respect to the Plan’s investments; and reported regularly to Defendants.

         154.    The excessive retirement plan service fees paid by the Plan inferentially suggest

that Kimberly-Clark and the Board breach their duty to monitor the individuals they appointed to

the Benefit Administration Committee, by, among other things:

         a.      Failing to monitor and evaluate the performance of individuals responsible for Plan

RPS fees or have a system in place for doing so, and standing idly by as the Plan suffered significant

losses in the form of unreasonably high RPS expenses;

         b.      Failing to monitor the process by which Plan RPSP were evaluated and failing to

investigate the availability of lower-cost RPSP; and

         c.      Failing to remove individuals responsible for Plan RPS fees whose performance

was inadequate in that these individuals continued to pay the same RPS costs even though

benchmarking and using other similar comparators would have showed that maintaining the Plan’s



                                                  34
    Case 3:21-cv-00867-L Document 1 Filed 04/15/21                     Page 35 of 36 PageID 35



primary RPSP was imprudent, excessively costly, all to the detriment of the Plan and Plan

Participants’ retirement savings.

         155.    As the consequences of the foregoing breaches of the duty to monitor for RPS fees

the Plaintiffs and Plan Participants suffered unreasonable and unnecessary monetary losses.

         156.    Pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2), Defendants are liable to restore to

the Plan all loses caused by their failure to adequately monitor individuals responsible for Plan RPS

fees. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set forth in

the Prayer for Relief.

                                                CONCLUSION

         Plaintiffs pray that judgment be entered against Defendants on all claims and requests that

 the Court award the following relief:

         A.      A determination that this action may proceed as a class action under Rule 23(b)(1),
                 or in the alternative Rule 23(b)(2), of the Federal Rules of Civil Procedure;

         B.      Designation of Plaintiffs as Class Representatives and designation of Plaintiffs’
                 counsel as Class Counsel;

         C.      A Declaration that Defendants have breached their fiduciary duties under ERISA;

         D.      An Order compelling the Defendants to make good to the Plan all losses to the Plan
                 resulting from Defendants’ breaches of fiduciary duty, including restoring to the
                 Plan all losses resulting from imprudent selection of RPSP, restoring to the Plan all
                 profits the Defendants made through use of the Plan’s assets, and restoring to the
                 Plan all profits which the Participants would have made if the Defendants had
                 fulfilled their fiduciary obligations;

         E.      An Order requiring Defendant Kimberly-Clark to disgorge all profits received
                 from, or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C.
                 §1132(a)(3) in the form of an accounting for profits, imposition of constructive
                 trust, or surcharge against Kimberly-Clark as necessary to effectuate relief, and to
                 prevent Kimberly-Clark’s unjust enrichment;

         F.      An Order enjoining Defendants from any further violation of their ERISA fiduciary
                 responsibilities, obligations, and duties;



                                                    35
   Case 3:21-cv-00867-L Document 1 Filed 04/15/21               Page 36 of 36 PageID 36



       G.     Other equitable relief to redress Defendants’ illegal practices and to enforce the
              provisions of ERISA as may be appropriate, including appointment of an
              independent fiduciary or fiduciaries to run the Plan and removal of Plan Fiduciaries
              deemed to have breached their fiduciary duties;

       H.     An award of pre-judgment interest;

       I.     An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and the
              common fund doctrine; and

       J.     Such other and further relief as the Court deems equitable and just.



Dated: April 15, 2021                               Respectfully submitted,

                                                    /s/ Joe Kendall
                                                    JOE KENDALL
                                                    Texas Bar No. 11260700
                                                    KENDALL LAW GROUP, PLLC
                                                    3811 Turtle Creek Blvd., Suite 1450
                                                    Dallas, Texas 75219
                                                    Telephone: (214) 744-3000
                                                    Fax: (214) 744-3015
                                                    E-Mail: jkendall@kendalllawgroup.com
                                                    .




                                                    James A. Walcheske*
                                                    Scott S. Luzi*
                                                    Paul M. Secunda*
                                                    *Pro Hac Motions Pending
                                                    WALCHESKE & LUZI, LLC
                                                    235 N. Executive Dr., Suite 240
                                                    Brookfield, Wisconsin 53005
                                                    Telephone: (262) 780-1953
                                                    Fax: (262) 565-6469
                                                    E-Mail: jwalcheske@walcheskeluzi.com
                                                    E-Mail: sluzi@walcheskeluzi.com
                                                    E-Mail: psecunda@walcheskeluzi.com

                                                    Counsel for Plaintiffs




                                               36
